DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/29/2022 and 8/28/2020 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term of “….the display region…” (line 3) is vague and renders the claims indefinite. Claim cites “a display region”, “a first display region” and “a second display region” (line 1-2). It is unclear which one of display regions corresponds to the display region  in line 3.

the term of “the main vertex angle and the auxiliary vertex angle form corresponding angles to each other” (line 19-20) is vague and renders the claims indefinite. Appears that each of the main vertex angle and the auxiliary vertex angle each refers to an end point (see line 21-25). How more than one angles form between two end points?

Claims 2-23 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 2, the term of ““one auxiliary light-shielding structure …… comprises n auxiliary light-shielding structures” (line 2-3) is confusing.
the term of “….two auxiliary vectors…” (line 6) is vague and renders the claims indefinite. claim 2 depends on claim 1. Claim 1 cites “an auxiliary vector” (line 23); claim 2 cites “a respective one
auxiliary vector” (line 5-6). It is unclear which two of auxiliary vectors corresponds to those cited in claim 1 and claim 2.
Claims 3-16 are rejected as containing the deficiencies of claim 2 through their dependency from claim 2.

Regarding claim 3, the term of “the auxiliary vector” is undefined as claim 2 cited more than one “auxiliary vectors”,  claim 3 depends on claim 2, and claim 2 depends on claim 1. Claim 1 cites “an auxiliary vector” (line 23); claim 2 cites “a respective one auxiliary vector” (lines 5-6). It is unclear which two of auxiliary vectors corresponds to those cited in claim 1 and claim 2.

Regarding claim 4 , the term of “the auxiliary vector” is undefined as claim 2 cited more than one “auxiliary vectors”,  claim 4 depends on claim 2, and claim 2 depends on claim 1. Claim 1 cites “an auxiliary vector” (line 23); claim 2 cites “a respective one auxiliary vector” (lines 5-6). It is unclear which two of auxiliary vectors corresponds to those cited in claim 1 and claim 2.


Regarding claim 5, the term of “the auxiliary vector” is undefined as claim 2 cited more than one “auxiliary vectors”,  claim 5 depends on claim 2, and claim 2 depends on claim 1. Claim 1 cites “an auxiliary vector” (line 23); claim 2 cites “a respective one auxiliary vector” (lines 5-6). It is unclear which two of auxiliary vectors corresponds to those cited in claim 1 and claim 2.

Claim 6-16 are rejected as containing the deficiencies of claim 5 through their dependency from claim 5.

Regarding claim 17, the term of “the auxiliary vector” is undefined as claim 2 cited more than one “auxiliary vectors”,  claim 17 depends on claim 2, and claim 2 depends on claim 1. Claim 1 cites “an auxiliary vector” (line 23); claim 2 cites “a respective one auxiliary vector” (lines 5-6). It is unclear which two of auxiliary vectors corresponds to those cited in claim 1 and claim 2.
Claim 18 is rejected as containing the deficiencies of claim 17 through their dependency from claim 17.

Regarding claim 24, the term of “….the display region…” (line 3) is vague and renders the claims indefinite. Claim cites “a display region”, “a first display region” and “a second display region” (line 1-2). It is unclear which one of display regions corresponds to the display region  in line 3.

the term of “the main vertex angle and the auxiliary vertex angle form corresponding angles to each other” (line 19-20) is vague and renders the claims indefinite. Appears that each of the main vertex angle and the auxiliary vertex angle each refers to an end point (see line 21-25). How more than one angles form between two end points? 

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20210407445),  in view of Li et al. (US20220130943).

Regarding claim 1, Wang teaches a display panel (abstract, display panel), having a display region comprising a first display region (fig.2, display region 20) and a second display region (fig.2, display region 10), the display panel comprising:
a plurality of sub-pixels located in the display region (fig.2, plurality of sub-pixels 11, 21) and comprising first sub-pixels (fig.2, sub-pixels 21) located in the first display region (fig.2, display region 20) and second sub-pixels (fig.2, sub-pixels 11 ) located in the second display region (fig.2, display region 10), wherein a density of the first sub-pixels (fig.2, fig.3, 21) is smaller than a density of the second sub-pixels (fig.2, para 31, lines 7-8, the display area 20 is less than a pixel density of the display area 10);
a base substrate (para 26, line 27, TFT array substrate); and

But Wang is silent to wherein a light-shielding structure array located on the base substrate in the first display region.
 
However, in a similar field of endeavor, Li teaches a display substrate (Li, abstract) and further teaches wherein a light-shielding structure array located on the base substrate in the first display region (abstract, fig.3A and fig.3B, the light-shielding layer 31 is provided at one side of the base substrate 1; the light-shielding layer 31 is located in the first display region 012).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display panel of Wang in view of Li with the substrate as taught by Li for the purpose to increase the screen-to-body ratio of the display apparatus  (Li, para 4, lines 6-7).

Further, Wang in view of Li discloses the invention as described in above, and Li teaches comprising a plurality of light-shielding structures (Li, fig.3A, plurality of light-shielding structures 31), wherein the plurality of light-shielding structures is divided into at least one light-shielding structure group (see Li, fig.2, in the region Q, the plurality of light-shielding structures 31 is divided into at least one light-shielding structure group),
wherein in a direction perpendicular to the display panel, one of the plurality of light-shielding structures overlaps a light-emitting region of at least one of the first sub-pixels (Li, para 71, lines 1-3, first light-shielding layer 31 is also configured to shield the light emitted by light-emitting),
wherein each of the at least one light-shielding structure group comprises a main light-shielding structure and at least one auxiliary light-shielding structure(see Li, fig.2, in the region Q, comprises a main light-shielding structure, 31 and at least one auxiliary light-shielding structure 32), an orthographic projection of the main light-shielding structure onto the base substrate is a main projection (para 6, the display substrate includes a base substrate, a first light-shielding layer 31, a plurality of first sub-pixel 41 ; para 7, orthogonal projections of the plurality of first sub-pixels 41 on the base substrate), 
an orthographic projection of each of the at least one auxiliary light-shielding structure onto the base substrate is an auxiliary projection (see Li, fig.2, an orthographic projection of each of the at least one auxiliary light-shielding structure 32 onto the base substrate, fig.3B, 1, is an auxiliary projection), and a shape of the main projection is the same as a shape of the auxiliary projection (see fig.2, first sub-pixels 41 and second sub-pixels 42 are the same shape, that means that a shape of the main projection is the same as a shape of the auxiliary projection),

the main projection comprises a main vertex angle, the auxiliary projection comprises an auxiliary vertex angle, and the main vertex angle and the auxiliary vertex angle form corresponding angles to each other,
a main vector is formed by a gravity center of the main projection as a starting point and the main vertex angle as an end point,
in each auxiliary projection, an auxiliary vector is formed by a gravity center of the auxiliary projection as a starting point and the auxiliary vertex angle of the auxiliary projection as an end point, and a direction of the main vector is different from a direction of the auxiliary vector (---this portion is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wang – Li combination is same to that recited in the claims, then it is expect  the projection function provided by Wang – Li combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 2, Wang in view of Li discloses the invention as described in Claim 1 and further Wang teaches wherein the at least one auxiliary light-shielding structure of each of the at least one light-shielding structure group comprises n auxiliary light-shielding structures (Wang, fig.13, area of the third sub-pixel circuit 223 have 3 auxiliary light-shielding structures 24), where n is an integer greater than or equal to 2 (3 >2, Wang, fig.3, fig.13, para 53, lines 14-19, projection of a light-shielding layer 24 on a plane where the display panel is located completely covers the second sub-pixel circuit 222 and the third sub-pixel circuit 223.. two adjacent sub-pixel circuits may also be aligned in a row direction),
wherein each of the n auxiliary light-shielding structures corresponds to a respective one auxiliary vector, and two auxiliary vectors corresponding to any two of the n auxiliary light-shielding structures in the light-shielding structure group have different directions (---this portion is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wang – Li combination is same to that recited in the claims, then it is expect their vector functions provided by Wang – Li combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 3, Wang in view of Li discloses the invention as described in Claim 2 and further Wang teaches wherein an included angle between the auxiliary vector and the main vector is a rotation angle corresponding to the auxiliary light-shielding structure corresponding to the auxiliary vector and
in the light-shielding structure group, rotation angles corresponding to the n auxiliary light-shielding structures have different values (Wang, para 26, lines 28-31, a working principle of the display panel is to control rotation of liquid crystal molecules in the liquid crystal layer by applying a driving voltage--- that means that can be capable of wherein an included angle between the auxiliary vector and the main vector is a rotation angle corresponding to the auxiliary light-shielding structure corresponding to the auxiliary vector and in the light-shielding structure group, rotation angles corresponding to the n auxiliary light-shielding structures have different values).

Regarding claim 4, Wang in view of Li discloses the invention as described in Claim 2 and further Wang teaches wherein an included angle between the auxiliary vector and the main vector is a rotation angle; and
the light-shielding structure group comprises a first auxiliary light-shielding structure and a second auxiliary light-shielding structure, a rotation angle corresponding to the first auxiliary light-shielding structure and a rotation angle corresponding to the second auxiliary light-shielding structure have a same value (Wang, para 26, lines 28-31, a working principle of the display panel is to control rotation of liquid crystal molecules in the liquid crystal layer by applying a driving voltage--- that means that can be capable of wherein an included angle between the auxiliary vector and the main vector is a rotation angle; and the light-shielding structure group comprises a first auxiliary light-shielding structure and a second auxiliary light-shielding structure, a rotation angle corresponding to the first auxiliary light-shielding structure and a rotation angle corresponding to the second auxiliary light-shielding structure have a same value).

Regarding claim 5, Wang in view of Li discloses the invention as described in Claim 2 and further Wang teaches wherein the at least one light-shielding structure group (Wang, fig.13, one light-shielding structure group, all of 24) comprises at least one first light-shielding structure group (Wang, fig.13, first light-shielding structure group is area of all second sub-pixel circuit 222),
wherein in each of the at least one first light-shielding structure group (Wang, fig.13, first light-shielding structure group 24 is area of all second sub-pixel circuit 222, para 26, lines 16-17, the first area 22 includes a plurality of second sub-pixels 221), the main light-shielding structure and the n auxiliary light-shielding structures are arranged in a first direction (para 33, lines 6-7, fig.3, along a first direction x, the red sub-pixels R, the green sub-pixels G, and the blue sub-pixels B are arranged repeatedly in sequence), and an included angle between the auxiliary vector and the main vector is a rotation angle corresponding to the auxiliary light-shielding structure corresponding to the auxiliary vector,
wherein in the first light-shielding structure group, rotation angles corresponding to the n auxiliary light-shielding structures gradually increase or decrease in the first direction (Wang, para 26, lines 28-31, a working principle of the display panel is to control rotation of liquid crystal molecules in the liquid crystal layer by applying a driving voltage--- that means that can be capable of an included angle between the auxiliary vector and the main vector is a rotation angle corresponding to the auxiliary light-shielding structure corresponding to the auxiliary vector, wherein in the first light-shielding structure group, rotation angles corresponding to the n auxiliary light-shielding structures gradually increase or decrease in the first direction).

Regarding claim 6, Wang in view of Li discloses the invention as described in Claim 5 and further Wang teaches wherein in the first light-shielding structure group, a smallest one of the rotation angles corresponding to the n auxiliary light-shielding structures is θ, and an included angle between two auxiliary vectors corresponding to two adjacent auxiliary light-shielding structures is equal to θ (Wang, para 26, lines 28-31, a working principle of the display panel is to control rotation of liquid crystal molecules in the liquid crystal layer by applying a driving voltage--- that means that can be capable of wherein in the first light-shielding structure group, a smallest one of the rotation angles corresponding to the n auxiliary light-shielding structures is θ, and an included angle between two auxiliary vectors corresponding to two adjacent auxiliary light-shielding structures is equal to θ).

Regarding claim 7, Wang in view of Li discloses the invention as described in Claim 6 and further Li teaches wherein a shape of the main projection is a regular polygon (Li, para 175, lines 1-3, a shape of each sub-pixel of the sub-pixels may be a rectangle, a diamond or other polygons, and of course, it may also be other regular pattern—that means that a shape of the main projection can be a regular polygon).

Regarding claim 8, Wang in view of Li discloses the invention as described in Claim 7 and further Wang teaches wherein the main projection comprises m edges, where m is an integer greater than or equal to 3, and 
θ ≤ 360 °/ (m * ( n + 1 )).
(Wang, para 26, lines 28-31, a working principle of the display panel is to control rotation of liquid crystal molecules in the liquid crystal layer by applying a driving voltage--- that means that can be capable of wherein the main projection comprises m edges, where m is an integer greater than or equal to 3, and θ ≤ 360 °/ (m * ( n + 1 ); Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 9, Wang in view of Li discloses the invention as described in Claim 5 and further Wang teaches wherein the at least one first light-shielding structure group comprises a plurality of first light-shielding structure groups (Wang, fig.3, fig.13, first light-shielding structure group 24 is area of all second sub-pixel circuit 222, para 26, lines 16-17, the first area 22 includes a plurality of second sub-pixels 221), the plurality of first light-shielding structure groups comprises p first light-shielding structure groups arranged in a second direction to form a first repeated unit, where p is an integer greater than or equal to 2 (fig.12, plurality of first light-shielding structure groups comprises p), and the second direction (fig.3, y axis) intersects with the first direction (fig.3, x-axis),
wherein the light-shielding structure array comprises a plurality of first repeated units that is periodically arranged (Wang, para 33, lines 8-11, along a second direction y interacting the first direction x, the plurality of second sub-pixels 221 and the plurality of first sub-areas 231 are alternately arranged).

Regarding claim 10, Wang in view of Li discloses the invention as described in Claim 9 and further Wang teaches wherein main vertex angles of two main projections, onto the base substrate, of two main light-shielding structures in two adjacent first light-shielding structure groups arranged in the first direction are corresponding angles to each other, and two main vectors corresponding to the two main projections have a same direction (Wang, para 26, lines 28-31, a working principle of the display panel is to control rotation of liquid crystal molecules in the liquid crystal layer by applying a driving voltage--- that means that can be capable of wherein main vertex angles of two main projections, onto the base substrate, of two main light-shielding structures in two adjacent first light-shielding structure groups arranged in the first direction are corresponding angles to each other, and two main vectors corresponding to the two main projections have a same direction).

Regarding claim 11, Wang in view of Li discloses the invention as described in Claim 9 and further Li teaches wherein the p first light-shielding structure groups (Li, fig.2, at least 3 the first light-shielding structure groups 31) comprise p main light-shielding structures arranged in the second direction (see Li, fig.2, the second direction D2); and p main projections of the p main light-shielding structures onto the base substrate have a same shape (Li, see fig.2, the plurality of first sub-pixels 41 are the same shape; para 112, lines 12-14, the first light-shielding layer 31 more effectively, and ensuring the normal operation of the plurality of first sub-pixels 41; para 69, lines 1-11, the plurality of first sub-pixels 41 are disposed at the side of the first light-shielding layer 31…, orthogonal projections of the plurality of first sub-pixels 41 on the base substrate).

Regarding claim 12, Wang in view of Li discloses the invention as described in Claim 11 and further Wang-Li combination teaches wherein any two of p main vertex angles of the p main projections are corresponding angles to each other; and main vectors corresponding to the p main light-shielding structures have different directions. (---this portion is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wang – Li combination is same to that recited in the claims, then it is expecting vector functions/properties provided by Wang – Li combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 13, Wang in view of Li discloses the invention as described in Claim 12 and further Wang teaches wherein in one of the plurality of first repeated units (Wang, fig.8, one of the plurality of first repeated units 221), the p main light-shielding structures arranged in the second direction are a first main light-shielding structure to a pth main light-shielding structure that are sequentially arranged in the second direction (Wang, fig.8, para 33, lines 8-11, along a second direction y interacting the first direction x, the plurality of second sub-pixels 221 and the plurality of first sub-areas 231 are alternately arranged);
the first main light-shielding structure to the pth main light-shielding structure correspond to a main vector i1 to a main vector ip, respectively; and
an included angle between any two adjacent main vectors of the main vector i1 to the pth main vector is β, and β is constant. (---this portion is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wang – Li combination is same to that recited in the claims, then it is expecting the vector function/property provided by Wang – Li combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).


Regarding claim 14, Wang in view of Li discloses the invention as described in Claim 13 and further Wang-Li combination teaches wherein two main vectors corresponding to two first main light-shielding structures in two adjacent first repeated units in the second direction have a same direction (---this portion is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wang – Li combination is same to that recited in the claims, then it is expecting vector function/property provided by Wang – Li combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 15, Wang in view of Li discloses the invention as described in Claim 12 and further Li teaches wherein a shape of the main projection is a regular polygon (Li, para 175, lines 1-3, a shape of each sub-pixel of the sub-pixels may be a rectangle, a diamond or other polygons, and of course, it may also be other regular pattern—that means that a shape of the main projection can be a regular polygon).


Regarding claim 16, Wang in view of Li discloses the invention as described in Claim 15 and further Wang-Li combination teaches wherein the main projection comprises m edges, where m is an integer greater than or equal to 3, and
β ≤ 360°/ (m*p)
 (---this portion is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wang – Li combination is same to that recited in the claims, then it is expecting the projection function/property provided by Wang – Li combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 17, Wang in view of Li discloses the invention as described in Claim 2 and further Wang teaches wherein the at least one light-shielding structure group (Wang, fig.3, have 4 of the region of bottom right of dash-line) comprises a second light-shielding structure group (Wang, fig.3, region of bottom right of dash-line);
in the second light-shielding structure group (Wang, fig.3, region of bottom right of dash-line), the main light-shielding structure (Wang, fig.3, first area 22) and the n auxiliary light-shielding structures (Wang, fig.3, have 3 auxiliary light-shielding structures light-shielding structures in area 23) are arranged in a first direction (fig.3m x-axis); 
and an included angle between the auxiliary vector and the main vector is a rotation angle corresponding to the auxiliary light-shielding structure corresponding to the auxiliary vector; and 
in the second light-shielding structure group, rotation angles corresponding to the n auxiliary light-shielding structures gradually increase and then gradually decrease in the first direction.
 (Wang, para 26, lines 28-31, a working principle of the display panel is to control rotation of liquid crystal molecules in the liquid crystal layer by applying a driving voltage --- that means that can be capable of included angle between the auxiliary vector and the main vector is a rotation angle corresponding to the auxiliary light-shielding structure corresponding to the auxiliary vector; and
in the second light-shielding structure group, rotation angles corresponding to the n auxiliary light-shielding structures gradually increase and then gradually decrease in the first direction).

Regarding claim 18, Wang in view of Li discloses the invention as described in Claim 17 and further Li teaches wherein a shape of the main projection is an irregular polygon (Li, para 175, lines 1-3, a shape of each sub-pixel of the sub-pixels may be other polygons, and of course, it may also be other regular pattern—that means that a shape of the main projection can be an irregular polygon).

Regarding claim 20, Wang in view of Li discloses the invention as described in Claim 1 and further Li teaches wherein the first sub-pixels (Li, fig.2, sub-pixels 41) comprises red first sub-pixels green first sub-pixels and blue first sub-pixels (Wang, fig.3, sub-pixels 221, B),
wherein in a direction perpendicular to the display panel, one light-shielding structure overlaps a light-emitting region of one of the red first sub-pixels, a light-emitting region of one of the green first sub-pixels, and a light-emitting region of one of the blue first sub-pixels (Li, para 164, lines 1-12, shown in FIGS. 9A and 9B, in the first display area 012, each first sub-pixel 41 includes one light-emitting device 22. For example, as shown in FIG. 2, in the case where the first light-shielding layer 31 has the plurality of openings 31 a arranged in an array, the plurality of first sub-pixels 41 are grouped in a way that three first sub-pixels 41 are in one group to form a plurality of pixels 4 a arranged in an array, and one pixel 4 a is provided among every four openings 31 a, the light-emitting devices 22 of the three sub-pixels 41 included in one pixel 4 a are configured to emit blue light, red light, and green light, respectively).

Regarding claim 21, Wang in view of Li discloses the invention as described in Claim 1 and further Li teaches wherein in a direction perpendicular to the display panel, one light-shielding structure overlaps a light-emitting region of only one of the first sub-pixels (Li, para 164, lines 9-10, the light-emitting devices 22 of the three sub-pixels 41, para 71, lines 1-3, first light-shielding layer 31 is also configured to shield the light emitted by light-emitting).

Regarding claim 22, Wang in view of Li discloses the invention as described in Claim 21 and further Li teaches wherein the one first sub-pixel (fig.2, sub-pixel 41) comprises an anode (fig.), a light-emitting layer, and a cathode, and the anode is reused as the one light-shielding structure (Li, para 71, lines 1-3, first light-shielding layer 31 is also configured to shield the light emitted by light-emitting ; para 167, lines 1-5, the light-emitting device 22 includes an anode 221, a cathode 223, and a light-emitting layer 222 disposed between the anode 221 and the cathode 223).

Regarding claim 23, Wang in view of Li discloses the invention as described in Claim 1 and further Li teaches wherein further comprising a plurality of pixel circuits (Li, para 82, line 5, the pixel driving circuit 21), wherein the plurality of pixel circuits comprises first pixel circuits located in the second display region, and the first pixel circuits are electrically connected to the first sub-pixels in one-to-one correspondence (see Li fig.2, the plurality of pixel circuits comprises first pixel circuits located in the second display region 011, and the first pixel circuits are electrically connected to the first sub-pixels 41 in one-to-one correspondence).

Regarding claim 24, Wang teaches a display device (abstract, a display device), comprising a display panel (abstract, display panel), the display panel having a display region comprising a first display region (fig.2, display region 20)  and a second display region  (fig.2, display region 10), the display panel comprising:
a plurality of sub-pixels located in the display region (fig.2, plurality of sub-pixels 11, 21) and comprising first sub-pixels (fig.2, sub-pixels 21) located in the first display region (fig.2, display region 20) and second sub-pixels (fig.2, sub-pixels 11 ) located in the second display region (fig.2, display region 10), wherein a density of the first sub-pixels (fig.2, fig.3, 21) is smaller than a density of the second sub-pixels (fig.2, para 31, lines 7-8, the display area 20 is less than a pixel density of the display area 10);
a base substrate (para 26, line 27, TFT array substrate); and
But Wang is silent to wherein a light-shielding structure array located on the base substrate in the first display region. 

However, in a similar field of endeavor, Li teaches a display substrate (Li, abstract) and further teaches wherein a light-shielding structure array located on the base substrate in the first display region (abstract, fig.3A and fig.3B, the light-shielding layer 31 is provided at one side of the base substrate 1; the light-shielding layer 31 is located in the first display region 012).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display panel of Wang in view of Li with the substrate as taught by Li for the purpose to increase the screen-to-body ratio of the display apparatus  (Li, para 4, lines 6-7).

Further, Wang in view of Li discloses the invention as described in above, and Li teaches comprising a plurality of light-shielding structures (Li, fig.3A, plurality of light-shielding structures 31), wherein the plurality of light-shielding structures is divided into at least one light-shielding structure group (see Li, fig.2, in the region Q, the plurality of light-shielding structures 31 is divided into at least one light-shielding structure group),
wherein in a direction perpendicular to the display panel, one of the plurality of light-shielding structures overlaps a light-emitting region of at least one of the first sub-pixels (Li, para 71, first light-shielding layer 31 is also configured to shield the light emitted by light-emitting),
wherein each of the at least one light-shielding structure group comprises a main light-shielding structure and at least one auxiliary light-shielding structure(see Li, fig.2, in the region Q, comprises a main light-shielding structure, 31 and at least one auxiliary light-shielding structure 32), an orthographic projection of the main light-shielding structure onto the base substrate is a main projection (para 6, the display substrate includes a base substrate, a first light-shielding layer 31, a plurality of first sub-pixel 41 ; para 7, orthogonal projections of the plurality of first sub-pixels 41 on the base substrate), 
an orthographic projection of each of the at least one auxiliary light-shielding structure onto the base substrate is an auxiliary projection (see Li, fig.2, an orthographic projection of each of the at least one auxiliary light-shielding structure 32 onto the base substrate, fig.3B, 1, is an auxiliary projection), and a shape of the main projection is the same as a shape of the auxiliary projection (see fig.2, first sub-pixels 41 and second sub-pixels 42 are the same shape, that means that a shape of the main projection is the same as a shape of the auxiliary projection)
the main projection comprises a main vertex angle, the auxiliary projection comprises an auxiliary vertex angle, and the main vertex angle and the auxiliary vertex angle form corresponding angles to each other, a main vector is formed by a gravity center of the main projection as a starting point and the main vertex angle as an end point, in each auxiliary projection, an auxiliary vector is formed by a gravity center of the auxiliary projection as a starting point and the auxiliary vertex angle of the auxiliary projection as an end point, and a direction of the main vector is different from a direction of the auxiliary vector (---this portion is of function/property claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Wang – Li combination is same to that recited in the claims, then it is expecting the projection function provided by Wang – Li combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20210407445) in view of Li et al. (US20220130943), further in view of  Liu et al. (US20220045218) .

Regarding claim 19, Wang in view of Li discloses the invention as described in Claim 2 and further Wang teaches wherein the plurality of light-shielding structures (wang, fig.12, a plurality of light-shielding structures 24, and see annotated image below, wang of fig.8) constitutes a plurality of second repeated units (see annotated image below, wang of fig.8, a plurality of second repeated units), each of the plurality of second repeated units comprises at least two light-shielding structures (see annotated image below, wang of fig.8, at least two light-shielding structures  24), and 
wherein light-shielding structures in each of the at least one light-shielding structure group belong to different second repeated units (see annotated image below, Wang of fig.8, the light-shielding structures in each of the at least one light-shielding structure group, region of long-dash-dot, belong to different second repeated units, region of the round-dot unit).

    PNG
    media_image1.png
    972
    1428
    media_image1.png
    Greyscale

But Wang is silent to wherein the orthographic projections of the at least two light-shielding structures onto the base substrate have different shapes.

However, in a similar field of endeavor, Liu teaches a display device (Liu, abstract) and further teaches wherein an orthographic projections of the at least two light-shielding structures (Liu, fig.1C, two light-shielding structures 12) onto the base substrate (Liu, fig.1C, substrate 11) have different shapes (Liu, para 47, lines 22-25, a projection shape.. of the light shielding layer on the substrate is also different from a projection shape of the light shielding layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display panel of Wang in view of Li with the shape of the projection as taught by Liu for the purpose to a photoelectric effect of the thin film transistor outside the display region can be effectively avoided, while reducing the number of masks in the production process (Liu, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on Mon-Thurs 8:00 AM - 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872